Allowable Subject Matter
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1, the closest found prior art does not teach separately or in combination the claimed subject matter of a catalyst deterioration diagnosis device that diagnoses deterioration of a catalyst comprising a unit configured to determine the catalyst to be faulty when the temperature of the catalyst is obtained at an occurrence of the sensor output being substantially equal to a preset evaluative output and when the obtained temperature of the catalyst is equal to or higher than a preset evaluative catalyst temperature.  Therefore the claims are found allowable over the current prior art as the current found prior art does not appear to disclose the above claimed subject matter or render it obvious. 
With regard to claim 4, the closest found prior art of does not teach separately or in combination the claimed subject matter of a catalyst deterioration diagnosis device that diagnoses deterioration of a catalyst comprising a unit configured to determine the catalyst to be faulty when the sensor output is obtained at an occurrence of the temperature of the catalyst being substantially equal to a preset evaluative catalyst temperature and when the obtained sensor output is equal to or greater than a preset evaluative output.  Therefore the claims are found allowable over the current prior art as the current found prior art does not appear to disclose the above claimed subject matter or render it obvious. 
With regard to claim 7, the closest found prior art of does not teach separately or in combination the claimed subject matter of a catalyst deterioration diagnosis device that diagnoses deterioration of a catalyst comprising unit configured a to determine the catalyst to be faulty when the temperature of the catalyst is obtained at an occurrence of a conversion efficiency obtained with the first sensor output and the second sensor output being substantially equal to a preset evaluative conversion efficiency and when the obtained temperature of the catalyst is equal to or higher than a preset evaluative catalyst temperature.  Therefore the claims are found allowable over the current prior art as the current found prior art does not appear to disclose the above claimed subject matter or render it obvious. 
With regard to claim 10, the closest found prior art of does not teach separately or in combination the claimed subject matter of a catalyst deterioration diagnosis device that diagnoses deterioration of a catalyst comprising a unit configured to determine the catalyst to be faulty when a conversion efficiency is obtained with the first sensor output and the second sensor output at a an occurrence of the temperature of the catalyst being substantially equal to a preset evaluative catalyst temperature and when the obtained conversion efficiency is equal to or less than a preset evaluative conversion efficiency.  Therefore the claims are found allowable over the current prior art as the current found prior art does not appear to disclose the above claimed subject matter or render it obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        11/5/2021